Banke, Presiding Judge.
The appellant, a Georgia prison inmate serving time for kidnapping, motor vehicle theft, and armed robbery, brought this action against the appellee attorney to recover damages based on allegations of fraud, invasion of privacy, and ineffective assistance of counsel. He brings this appeal from the grant of the appellee’s motion for summary judgment. Held:
1. The appellant alleges that the appellee defrauded him by promising to secure his release from prison in exchange for a $300 fee. The appellee denied having made such a promise; however, even accepting the appellant’s allegations in this regard as true, they would establish no basis for a fraud action. “[F]raud cannot be predicated on a promise which is unenforceable at the time it is made. [Cits.]” Beasley v. Ponder, 143 Ga. App. 810 (240 SE2d 111) (1977). A promise to secure an inmate’s release from prison regardless of the legality of his conviction and sentence clearly would not be enforceable and thus could not serve as the basis for a fraud action. See generally OCGA § 13-8-1; 13-8-2 (a). While such a promise might serve as the basis for disciplinary action against the attorney, it is apparent from the record that the appellant initiated such proceedings against the appellee and that the State Bar of Georgia ruled in favor of the appel-*718lee on the appellant’s complaint.
Decided September 5, 1989
George Hamm, pro se.
Germano & Kimmey, Don E. Germano, for appellee.
2. With respect to the appellant’s remaining claims and contentions, the trial court’s rulings are affirmed for the reasons stated in the court’s order, without the necessity of further discussion.

Judgment affirmed.


Sognier and Pope, JJ., concur.